Exhibit 10.1

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND

ESCROW INSTRUCTIONS

THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND ESCROW INSTRUCTIONS
(this “Amendment”) is made and entered into effective as of this December 12,
2012, by and between Mission West Properties, Inc., a Maryland Corporation
(“Seller”), M West Holdings, L.P., a Delaware limited partnership (“M West”),
and the assignees of M West which are signatories hereto (collectively,
“Buyer”).

RECITALS

A. Seller and M West have entered into that certain Agreement of Purchase and
Sale and Escrow Instructions, dated as of November 2, 2012 (the “Original
Purchase Agreement”), pursuant to which Seller agreed to sell to Buyer, and
Buyer agreed to purchase from Seller, the Target Properties (as defined in the
Purchase Agreement (hereinafter defined)).

B. As of December 11, 2012, M West assigned its rights in the Original Purchase
Agreement relating to certain Target Properties to each of the undersigned other
than M West, pursuant to an assignment of Agreement of Purchase and Sale.

C. Seller and Buyer have amended the Original Purchase Agreement pursuant to
that certain First Amendment to Agreement of Purchase and Sale and Escrow
Instructions, dated as of the date hereof (the “First Amendment”; the Original
Purchase Agreement, as amended by such first and as amended hereby, the
“Purchase Agreement”).

D. Seller and Buyer desire to amend certain provisions of the Original Purchase
Agreement, pursuant to this Amendment, subject to the terms and conditions set
forth herein.

AGREEMENTS

In consideration of the mutual covenants in this Amendment and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows.

1. Capitalized Terms. Capitalized terms not specifically defined in this
Amendment have the meanings ascribed to such terms in the Original Purchase
Agreement.

2. Prorations; Closing Statement. Seller and Buyer acknowledge that Seller has
not delivered the pro forma estimated proration statement as not less than ten
(10) days prior to the date scheduled for the Seller Stockholder Meeting, as
required pursuant to Section 3.10 of the Original Purchase Agreement, as a
result of which Seller and Buyer are not able to timely agree upon the Pro Forma
Closing Statement as and when required by the Original Purchase Agreement.
Notwithstanding anything to the contrary contained in the Original Purchase
Agreement:

(a) Seller shall provide such financial and other information to Buyer as is
necessary and/or appropriate for the production of a Pro Forma Closing Statement
by no later than December 17, 2012, and a Closing Statement by no later than
December 18, 2012.



--------------------------------------------------------------------------------

(b) If Seller and Buyer have not agreed on the Pro Forma Closing Statement or
prorations called for by the Original Purchase Agreement by December 18, 2012,
then the parties agree to close based on the determination of such amounts by
mutual agreement of Seller and Buyer acting in their reasonable good faith
discretion. Seller shall place $1,000,000 in a mutually agreed escrow with the
Title Company for a period of ninety (90) days after the Closing for the parties
to agree on such Pro Forma Closing Statement or prorations.

3. Tenant Lease Splits. In the course of Buyer’s due diligence review, Buyer and
Seller have become aware of certain Tenant Leases that demise space in two
Target Properties, one of which is anticipated to be encumbered by Assumed Debt
and one of which is anticipated not to be encumbered by Assumed Debt following
the Closing, as more particularly set forth on Exhibit A-1 attached hereto and
made a part hereof (such Tenant Leases, collectively, the “Split Tenant
Leases”). Seller and Buyer have been advised by the lender in connection with
the Loan Assumption that, among other things, in order to effect the Loan
Assumption, satisfactory arrangements are required to be entered into by the
applicable landlord and tenant under each Split Tenant Lease to effect the
separation of each applicable Tenant Lease into two separate Tenant Leases, each
of which shall demise space in only one Target Property, without which the Loan
Assumption shall not be approved by such lender on terms which are satisfactory
to Buyer.

In furtherance thereof, Seller hereby covenants and agrees that it shall
(i) cause its applicable Subsidiary to enter into the agreements and documents
set forth on Exhibit B-1 with respect to the Split Tenant Leases, each
effectuating a split in the applicable Split Tenant Leases without change to the
terms of such Split Tenant Leases other than as necessitated by separating the
portions of the demised premises from one another, and each in form and
substance approved by Buyer, such approval not to be unreasonably withheld,
conditioned or delayed, and acceptable to the applicable lender, not less than
three (3) Business Days prior to the Closing; provided that the last version of
such documents submitted by Buyer to Seller are acceptable to Buyer, and
(ii) deliver true and correct copies of each agreement and document described in
the preceding clause (i), executed by such Subsidiary of Seller, the applicable
tenant and any other necessary parties, and consented to by the applicable
lender(s), on or prior to the date specified therefor in the preceding clause
(i) (collectively, the “Split Tenant Lease Modification Documentation”).
Notwithstanding anything to the contrary provided for in the Original Purchase
Agreement, Seller’s timely delivery of the Split Tenant Lease Modification
Documentation, executed, delivered and consented to by the aforementioned
parties, shall be an additional condition to the obligation of Buyer to
consummate the transactions provided for in the Purchase Agreement, as if such
condition were fully set forth in Section 3.3 of the Purchase Agreement and
incorporated by reference therein. Seller shall use its best efforts to satisfy
the condition precedent set forth in this paragraph 3, and such obligation shall
be a covenant of Seller under the Purchase Agreement.

4. Casualty at 2551 Lawson Lane Target Property. Seller and Buyer acknowledge
and agree that the damage to the breaker at the 2551 Lawson Lane Target Property
shall be considered to be a casualty governed by Section 7 of the Purchase
Agreement.



--------------------------------------------------------------------------------

5. 2880 Scott Boulevard Foundation. The tenant estoppel certificate dated
December 12, 2012 delivered by Renesas Electronics America Inc. (formerly NEC
Electronics America Inc., formerly NEC Electronics Inc.) under its lease
demising premises located at the 2880 Scott Boulevard Target Property reveals
“certain foundation issues at the Property” (the “Foundation Deficiencies”).
Seller and Buyer shall use their reasonable good faith discretion to agree on
the amount of a credit to be provided by Seller to Buyer at Closing in an amount
sufficient to pay for repairs to correct any Foundation Deficiencies.

6. Legal Compliance Items. In the course of Buyer’s due diligence review, Buyer
has disclosed to Seller, and Seller has discovered, certain deficiencies in some
of the Target Properties related to zoning and legal compliance and conformity,
as more particularly set forth on Exhibit C-1 attached hereto. Seller and Buyer
shall use their reasonable good faith discretion to agree on the amount of a
credit to be provided by Seller to Buyer at Closing in an amount sufficient to
correct the deficiencies set forth on Exhibit C-1 attached hereto.

7. Hetch Hetchy. Seller shall continue, before and after Closing, to use
diligent good faith efforts to obtain a Use Permit on terms satisfactory to
Buyer for the benefit of the 4750 Patrick Henry Drive Target Property from the
City of San Francisco effective for the period from and after Closing.

8. JDSU Purchase Option. Seller shall provide to Buyer a copy of written notice
provided to JDS Uniphase Inc., complying with the terms of such tenant’s lease,
with respect to JDS Uniphase Inc.’s right of first offer under its lease at the
1750 Automation Parkway Target Property (the “JDS ROFO”), and either (a) a copy
of written notice from JDS Uniphase Inc. waiving its right to exercise such
right of first offer (“Waiver Notice”), or (b) another solution to the JDS ROFO
which is satisfactory to Buyer in its reasonable discretion (an “Alternative
Solution”). Notwithstanding anything to the contrary provided for in the
Original Purchase Agreement, Seller’s timely delivery of the Waiver Notice or an
Alternative Solution reasonably satisfactory to Buyer shall be an additional
condition to the obligation of Buyer to consummate the transactions provided for
in the Purchase Agreement, as if such condition were fully set forth in
Section 3.3 of the Purchase Agreement and incorporated by reference therein.
Seller shall use its diligent good faith efforts to satisfy the condition
precedent set forth in this paragraph 8, and such obligation shall be a covenant
of Seller under the Purchase Agreement.

9. Schedule 1.27. Schedule 1.27 to the Original Purchase Agreement is hereby
deleted in its entirety and replaced in its entirety with Schedule 1.27 attached
hereto.

10. Express Changes Only. The parties intend to amend the Original Purchase
Agreement only as set forth herein, and the parties hereby agree that, except as
expressly amended hereby, all other terms and conditions of the Original
Purchase Agreement are hereby confirmed and shall remain in full force and
effect.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original, and all of
which shall be deemed to be one and the same instrument. Electronically
transmitted signatures shall be deemed originals.



--------------------------------------------------------------------------------

12. Miscellaneous. The provisions of Sections 14(a), 14(b), 15 and 26 shall
apply to this Amendment and are incorporated as if fully set forth herein.

[SIGNATURES FOLLOW ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

SELLER:

MISSION WEST PROPERTIES, INC.,

a Maryland corporation

By:  

    /s/ Carl E. Berg

Name:   Carl E. Berg Title:   Chief Executive Officer BUYER: M WEST HOLDINGS,
L.P., By:   M West GP, LLC, its general partner     By:  

/s/ Steven Dietsch

    Name:   Steven Dietsch     Title:   Authorized Signatory M WEST PROPCO I
LLC, a Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO II LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory

Signature page to Second Amendment to Agreement of Purchase and Sale and Escrow
Instructions



--------------------------------------------------------------------------------

M WEST PROPCO III LLC, a Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO IV LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO V LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO VI LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO VII LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory

Signature page to Second Amendment to Agreement of Purchase and Sale and Escrow
Instructions



--------------------------------------------------------------------------------

M WEST PROPCO VIII LLC, a Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO IX LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO X LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XI LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XII LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory

Signature page to Second Amendment to Agreement of Purchase and Sale and Escrow
Instructions



--------------------------------------------------------------------------------

M WEST PROPCO XIII LLC, a Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XIV LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XV LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XVI LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XVII LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory

Signature page to Second Amendment to Agreement of Purchase and Sale and Escrow
Instructions



--------------------------------------------------------------------------------

M WEST PROPCO XVIII LLC, a Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XIX LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XX LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XXI LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory M WEST PROPCO XXII LLC, a
Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory

Signature page to Second Amendment to Agreement of Purchase and Sale and Escrow
Instructions

 



--------------------------------------------------------------------------------

M WEST PROPCO XXIII LLC, a Delaware limited liability company By:  

/s/ Steven Dietsch

Name:   Steven Dietsch Title:   Authorized Signatory

Signature page to Second Amendment to Agreement of Purchase and Sale and Escrow
Instructions



--------------------------------------------------------------------------------

EXHIBIT A-1



--------------------------------------------------------------------------------

EXHIBIT B-1



--------------------------------------------------------------------------------

EXHIBIT C-1



--------------------------------------------------------------------------------

SCHEDULE 1.27